DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Amendment

Claims 1-2, 4-5, 7, and 12-15 are currently pending in the application.  The rejections of record from the office action dated 05 April 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There does not appear to be support to recite “the predetermined height beyond the circumferential neck ring is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube” in claims 1 and 4.  Applicant points to the instant specification at [0028] and Figures 1, 3 and 5 for support.  However, this language is not found at [0028] or in Figures 1 and 3.  Figure 5 appears to show that the intermediate layer does not extend to the end of the mouth portion.  However, there is no indication that the figure is drawn to scale so it does not provide support for this language.  Additionally, while it may provide support for a specific predetermined height, it does not provide support to broadly recite “a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube”.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 4, 5, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui Petrochemical Industries (JPS 6075009U; “Mitsui”) in view of Okudaira et al. (US 4,535,901; “Okudaira”) and Toyoda et al. (US 2011/0108505; “Toyoda”). An English machine translation of Mitsui provided herein is utilized for all citations of the rejection. 
Regarding claims 1 and 4, Mitsui teaches a preform for biaxial stretch blow molding comprising a non-transparent intermediate layer with a cut-out (i.e., a window) which is disposed on a transparent layer obtained using an injection molding technique, wherein the preform is formed into a container (pg. 1, paras. 2 and 4, pg. 2, pg. 3, para. 2, para. 4, Figs. 4 and 6), which reads on the limitations of a test tube-shaped preform for biaxial stretch blow molding made by injection molding, and the preform forms a synthetic resin container with a window in the form of a bottle by blow biaxially blow molding recited in claims 1 and 4. 
The preform forms a laminated cylindrical preform shape (pg. 2, para. 3, pg. 3, para. 2, Fig. 1), which reads on the limitations of the preform/container comprising a circumferential wall formed of the transparent base layer forming a circumferential wall that includes a mouth tube comprising a circumferential neck ring and a bottom wall that closes a lower end part of the circumferential wall recited in claims 1 and 4. 
The non-transparent layer includes a cut-out extending from the mouth to the bottom (pg. 1, para. 2, Figs. 1 and 6), which reads on the limitations of a light-blocking or opaque intermediate layer formed within the base layer only throughout: an area of the circumferential wall that extends a predetermined height beyond the circumferential neck ring towards an upper edge of the mouth tube, and extends over an entire circumference of the circumferential wall excluding a non-laminated section in which the intermediate layer is not formed, wherein the non-laminated section (serving as a window section) extends in a shape of a longitudinal strip along a central axis direction of the preform/container on the circumferential wall of the preform/container recited in claims 1 and 4.
The non-transparent layer is sandwiched between two transparent layers to form a three layer structure (pg. 2, para. 3, Fig. 4), which reads on the limitations of wherein the area of the circumferential wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container recited in claims 1 and 4.

    PNG
    media_image1.png
    722
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    657
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    233
    301
    media_image3.png
    Greyscale

Figures 1, 4 and 6 of Mitsui illustrating a preform and a bottle from the preform.
Mitsui is silent regarding the intermediate layer is excluded from the upper edge of the mouth tube, and the entire area of the bottom wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container (required by claim 4).
Okudaira discloses a blow-molded vessel having a multi-ply structure, such as three layers with improved appearance and physical properties, and is biaxially oriented (i.e., biaxially stretched) (col. 1, lines 5-10, col. 3, lines 24-32). The blow-molded multi-ply vessel has a single layer structure at least at the open end of the mouth part thereof (col. 3, lines 24-31). A middle (intermediate) layer is not exposed to the atmosphere at the open end of the mouth part of the vessel and has good hygienic qualities, and the vessel maintains good stability for a long period of time without causing any problem (col. 3, lines 24-31, col. 8, lines 1-8, col. 15, lines 8-16, Fig. 4 and 5). The middle layer may also include additives such as dyes, pigments, or ultraviolet absorbing agents when it is required to color the vessel depending on the contents packed to screen the contents from ultraviolet light (col. 1, lines 30-37, col. 3, lines 62-66). The middle layer covers the entire bottom of the vessel (Figs. 4 and 5).

    PNG
    media_image4.png
    797
    713
    media_image4.png
    Greyscale

Figures 4 and 5 of Okudaira illustrating a parison and blow-molded vessel.

Mitsui and Okudaira are both directed towards multilayer preforms made by injection molding methods, wherein the preform is further blow-molded (i.e., biaxially stretched) to form containers having ultraviolet protection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preform of Mitsui by forming a 3 layer multi-ply preform comprising the intermediate layer between an inner layer and an outer layer, and a single layer structure at least at the open end of the mouth part (i.e., the intermediate layer does not extend to the top of the mouth area) that excludes the middle layer, and the middle layer covering an entire bottom wall as taught by Okudaira motivated by the expectation of the vessel having good hygienic qualities, ultraviolet protection, and gas barrier properties, while maintaining good stability for a long period of time without causing any problems for the preform/container and also to prevent delamination.
As such, the non-transparent intermediate layer of the preform/container of Mitsui in view of Okudaira does not extend to the mouth of the preform/container (i.e., excludes an upper edge of the circumferential wall), which reads on the limitations of the intermediate layer extends beyond the circumferential neck ring towards an upper edge of the mouth tube, but excludes the upper edge of the mouth tube, and the entire area of the bottom wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container recited in claims 1 and 4.  
	Matsui teaches that the mouth tube is connected to an upper portion of a body of the circumferential wall that forms a storage space for contents as illustrated in Figures 1 and 6.
Mitsui teaches that the mouth of the tube may have a smaller diameter than the body as illustrated in Fig. 6
	Regarding the limitation “the predetermined height beyond the circumferential neck ring is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube”, it is the examiner’s position that it would have been obvious to have the intermediate layer extend close to the upper edge of the mouth to provide as much light protection as possible to the contents of the tube/container, and would thereby arrive at a predetermined height that is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube.
Mitsui does not explicitly describe the method of forming the cut-out section in the preform/container. 
Toyoda discloses a process for molding a laminated preform containing an intermediate layer formed by injection molding, wherein the preformed is blow molded to form a bottle ([0001]). The preform comprises narrow vertical connecting zones having no intermediate layer ([0008], Figs. 1-4). The process for injection molding the intermediate layer is having a vertical blocking rib piece that divides the flow through the middle channel ([0067-0069]).

    PNG
    media_image5.png
    1095
    795
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    924
    780
    media_image6.png
    Greyscale

Figures 1 and 3 of Toyoda illustrating the container and bottle with a cut-out.
Mitsui in view of Okudaira, and Toyoda are directed towards multilayer preforms made by injection molding methods, wherein the preform is further blow-molded to form a container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a process with a step to block the flow of the intermediate layer in the preform/container of Mitsui in view of Okudaira when formed as taught by Toyoda motivated by the expectation of forming a cut-out section with no intermediate layer that provides a window (i.e., cut-out).
Therefore, it is known in the art that an injection molding process can modify the flow of the resins by manipulating and blocking the input streams for a preform, to arrive at a given design. Additionally, it is clear that one of ordinary skill in the art would be able to use injection molding to form a preform with a cut-out based on a design choice, such adjusting the size of the cut-out depending on the needs. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
As such, the non-transparent intermediate layer of the preform/container of Mitsui in view of Okudaira and Toyoda has a cut-out portion that is on the side of the preform/container, which reads on the limitations of the intermediate layer is formed over an entire circumference of the circumferential wall excluding a non-laminated and the upper edge of the mouth tube section recited in claims 1 and 4. 
Regarding claims 2 and 5, Mitsui teaches that the remaining portion (excluding the cut-out portion) of the non-transparent intermediate layer covers the preform/container (pg. 2, para. 3, Figs. 1 and 6), which reads on the limitations of the area of the circumferential wall in which the intermediate layer is formed extends over a range of substantially a total height of the preform/container recited in claims 2 and 5.
Regarding claim 7, Mitsui teaches that the bottle transparent layer is made from polyethylene terephthalate (PET) and the non-transparent layer comprises PET and a pigment (i.e., a pigment/color that makes the layer non-transparent; the non-transparent cannot be seen through) (pg. 2, paras. 6 and 7), which reads on the limitation of the base layer is made of an uncolored PET resin, and the intermediate layer is made of colored, opaque PET resin recited in claim 7.
Regarding claims 12-15, Mitsui teaches the preform can comprise a laminated EVA resin for further improvement of gas barrier properties (pg. 3, para. 3).
Mitsui is silent regarding the intermediate layer is made from a resin having a higher gas barrier performance than a resin of the base layer.
Okudaira discloses that the combination of a polyester resin with at least one different kind of thermoplastic resin, the vessel can obtain gas barrier properties, resistance to moisture permeation and heat resistance can be improved (col. 5, lines 57-61). The middle layer is made of a thermoplastic resin, such as an ethylene/vinyl alcohol copolymer (EVOH), with innermost and outermost surface layers made of polyester resin provides a hollow vessel having high hygienic qualities as well as excellent gas barrier properties and excellent resistance to moisture permeation can be obtained (col. 3, lines 59-62, col. 5 line 61 to col. 6 line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the intermediate layer of Mitsui with an EVOH resin as taught by Okudaira motivated by the expectation of high hygienic qualities as well as excellent gas barrier properties and excellent resistance to moisture permeation. 
As such, the intermediate layer of Mitsui in view of Okudaira and Toyoda is an EVOH resin and the inner and outer layers are PET, which reads on the limitations of the intermediate layer is made from a resin having a higher gas barrier performance than the base layer, the intermediate layer is a EVOH copolymer, and the base layer is a PET resin recited in claims 12-15.

Response to Arguments 

Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Figure 5 fleshes out the feature of the predetermined height beyond the circumferential neck ring is a height position lowered downward from the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube.
Figure 5 appears to show that the intermediate layer does not extend to the end of the mouth portion.  However, there is no indication that the figure is drawn to scale so it does not provide support for this language.  Additionally, while it may provide support for a specific predetermined height, it does not provide support to broadly recite “a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube”.  Even if Figure 5 were indicated as drawn to scale, the claim language is broader than what is depicted in Figure 5 since the claim language encompasses all predetermined heights at distances less than the radial wall thickness, while Figure 5 depicts only one predetermined height.  Therefore, Figure 5 does not provide support for this claim limitation. 
 Applicant argues that none of the references teach that the intermediate layer extends to a predetermined height beyond the circumferential neck ring towards the upper edge of the mouth tube wherein the predetermined height is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube.
As set forth above, regarding the limitation “the predetermined height beyond the circumferential neck ring is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube”, it is the examiner’s position that it would have been obvious to have the intermediate layer extend close to the upper edge of the mouth to provide as much light protection as possible to the contents of the tube/container, and would thereby arrive at a predetermined height that is a height position lowered downward form the upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782